DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 3/24/2022.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0376322) in view of GB ‘709 (GB 685,709)
With respect to claims 1, 3, 5, 6, and 10, Nakamura discloses a carboxy-modified synthetic isoprene polymer latex composition (abstract) which preferably comprises zinc oxide (paragraph 0100).  Nakamura discloses that the composition is vulcanized with sulfur (paragraphs 0095-0096) and that an accelerator such as dithiocarbamates (paragraphs 0098 and 0168, Table 2) is used in an amount of 0.05-5 parts by weight of the carboxy-modified synthetic isoprene polymer (paragraphs 0098-0099).
Nakamura fails to disclose that the accelerator includes a xanthate.
GB ‘709 discloses rubber articles prepared by dipping (page 1, lines 16-17) and formed from a rubber latex including a vulcanization accelerator comprising 100 parts by weight of N-substituted dithiocarbamic acid and 1-20 parts by weight of an alkyl xanthate salt (page 2, lines 22-33).  GB ‘709 discloses that adding the xanthate salt in combination with thiocarbamates provides for fast cure without causing undesirable thickening (page 1, lines 74-81) and that the xanthate enables reduction of curing time (page 2, lines 3-221).  In Example 3, the composition comprising 100 parts by weight rubber, 
Given hat Nakamura discloses a vulcanized rubber composition comprising accelerator such as preferred zinc diethyl dithiocarbamate and further given that GB ‘709 teaches that combining dithiocarbmate accelerators with alkyl xanthate salts reduces curing time without undesirable thickening, it would have been obvious to one of ordinary skill in the art to utilize an alkyl xanthate salt as an accelerator in the composition of Nakamura.
With respect to claim 2, Nakamura discloses that the preferred amount of carboxyl group is 0.5-20 parts by weight of a monomer comprising a carboxyl group per 100 parts by weight of synthetic isoprene polymer (paragraph 0066).  Exemplified carboxyl-modified synthetic isoprene polymer includes 5 and 10 parts by weight of methacrylic acid (paragraph 0190).  Based on molecular weight of isoprene monomer of 68 g/mol and molecular weight of methacrylic acid of 86 g/mol, the molar amount of isoprene is 1.47 and the molar amount of methacrylic acid is 0.058 or 0.12.  Therefore, the modification rate is calculated to be (0.058/1.528 x 100) 3.6% or (0.12/1.59 x 100) 7.5%.
With respect to claim 7, Nakamura discloses that a glove comprising a film is formed by dip molding (paragraph 0018).
With respect to claim 8, Nakamura discloses that a film is obtained by applying to a glass board (substrate) (paragraph 0053) which reads on claimed step of forming a layer on the surface of a substrate.
With respect to claims 9-11, GB ‘709 discloses that the alkyl xanthate salts include zinc isopropyl xanthate (page 2, lines 42-56) but does not explicitly disclose that x in the claimed formula is 2.  
However, given that the valency of zinc is 2, it would have been obvious to one of ordinary skill in the art that the zinc isopropyl xanthate of GB ‘709 is zinc diisopropyl xanthate.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the claimed combination of carboxy-modified conjugated diene polymer and xanthogen compound provides unexpected results concerning tensile strength
	The data has been fully considered, however, the data is insufficient to establish unexpected results because of two reasons.  First, comparative example 3 which utilized dithiocarbamate vulcanization accelerator rather than zinc diisopropyl xanthate exhibits the same or better tensile strength of the dip-molded product.  Therefore, no clear criticality is shown.  Second, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the inventive data only includes carboxy-modified synthetic polyisoprene used with 2 phr zinc diisopropyl xanthate, neither of which is representative of claimed “carboxy-modified polymer latex” and xanthate, respectively.  Also, only 2 phr of zinc diisopropyl xanthate is added to the inventive examples which is not representative of claimed 0.01-10 phr.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn